      Case 4:20-cv-00531 Document 18 Filed on 06/08/20 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ERIK GARCIA,                                         )
                                                     )
                      Plaintiff,                     )
                                                     )      CIVIL ACTION
vs.                                                  )
                                                     )      FILE No. 4:20-CV-00531
JWK INC. and                                         )
R. W. KELLEY FAMILY LIMITED                          )
PARTNERSHIP,                                         )
                Defendants.                          )


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Plaintiff, ERIK GARCIA (“Plaintiff”) and Defendant, R.W. KELLEY FAMILY LIMITED

PARTNERSHIP (“Defendant”), by and through undersigned counsel and pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby jointly stipulate to the dismissal

of Defendant, R.W. KELLEY FAMILY LIMITED PARTNERSHIP, and this entire Action with

prejudice. Each party to bear their own fees and costs.

      Respectfully submitted this 8th day of June, 2020.



                                             Law Offices of
                                             THE SCHAPIRO LAW GROUP, P.L.

                                             /s/ Douglas S. Schapiro
                                             Douglas S. Schapiro, Esq.
                                             Southern District of Texas ID No. 3182479
                                             The Schapiro Law Group, P.L.
                                             7301-A W. Palmetto Park Rd., #100A
                                             Boca Raton, FL 33433
                                             Tel: (561) 807-7388
                                             Email: schapiro@schapirolawgroup.com

                                             Attorney for Plaintiff
     Case 4:20-cv-00531 Document 18 Filed on 06/08/20 in TXSD Page 2 of 2




                                          /s/ Charles Dunkel
                                          Charles Dunkel
                                          State Bar No. 24034427
                                          Ashley N. Joyner
                                          State Bar No. 2409908
                                          Mills Shirley LLP
                                          Three Riverway, Suite 670
                                          Houston, TX 77056
                                          Tel: (713) 225-0547; (409) 763-2341
                                          Email: cdunkel@millsshirley.com
                                          Attorneys for Defendant
                                            R.W. Kelley Family Limited Partnership




                              CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 8th day of June, 2020, we electronically filed the

forgoing with the Clerk of the Court by using the CM/ECF system.


                                          /s/ Douglas S. Schapiro
                                          Douglas S. Schapiro
                                          Southern District of Texas ID No. 3182479
